Appellant is condemned to suffer death for the offense of murder. That appellant was an actor in the homicide was proved.
Insanity resulting from the combined effect of intoxicants and drugs was interposed as a defense. The facts upon which the insanity was predicated and the existence of the mental derangement were controverted, and the conclusion of the jury against the appellant upon that issue is supported by the evidence.
Appellant applied for a change of venue upon the ground of prejudice against him which precluded a fair and impartial trial. The means of knowledge of the supporting affiants was controverted. *Page 71 
We fail to find the bill of exceptions reserved to the action of the trial judge in overruling it. This is made necessary by statute. Code of Crim. Proc., Art. 634; Cox v. State, 8 Texas Crim. App. 254; Harbolt v. State, 39 Tex.Crim. Rep.; Vernon's Texas Crim. Statutes, Vol. 2, p. 342 and cases cited. We find in the record a document which appears to have been designed to preserve the evidence heard upon the application for a change of venue. This document does not purport to be a bill of exceptions, nor is it agreed to as a statement of facts. It is a reproduction in question and answer form of the testimony of various witnesses. We do not regard it as being in a condition to authorize a review of the action of the court for the reason, as stated above, that there is no bill of exceptions upon the subject of change of venue. Even if in the absence of a bill of exceptions to overruling the motion the facts adduced could be considered, the document mentioned cannot be treated as a statement of facts pertaining to the motion for the reason that it does not purport to be one, and for the further reason that it is not prepared in the manner required by the statute. This court has uniformly declared that the stenographer's notes reported in question and answer form do not comply with the statute concerning a statement of facts. The statute requires that there be made up from the question and answer record or from other data "a statement of facts in succinct manner without unnecessary repetitions." A reproduction of the questions and answers as given by the witnesses is obviously a non-compliance with this statutory requirement and has frequently been so declared. Ferguson v. State, 83 Tex.Crim. Rep. and cases therein cited; Mooney v. State, 73 Tex.Crim. Rep.; Felder v. State, 59 Tex.Crim. Rep.; Hargrave v. State, 53 Tex. Crim. 147; Fox v. State, 53 Tex.Crim. Rep.. A question and answer record does not comply with the statute prescribing the requisites of a bill of exceptions which declares that "no form shall be required, but that the objection to the ruling shall be stated with such circumstances or so much of the evidence as may be necessary to explain it, and no more, and the whole as briefly as possible." Revised Statutes, Art. 2059; Plummer v. State,86 Tex. Crim. 493. We have examined the document mentioned, and even if the matter was presented so that we might consider it, it would not authorize a reversal because of the refusal to change the venue.
The burden was upon the appellant to support by evidence the averments of his motion. Lacy v. State, 30 Texas Crim. App. 119; Davis v. State, 19 Texas Crim. App. 201. It was the duty of the trial judge to try the issue made by the application and controverting affidavits and "to grant or refuse the application as the law and the facts should warrant." Code of Crim. Proc., Art. 632. The exercise of judicial discretion thus conferred upon the trial court is not to be overturned on appeal unless it is clearly made to appear that the discretion has been abused. Lacy v. State, 30 Texas Crim. App. 119; Vernon's Texas Crim. Statutes, Vol. 2, p. 342 and cases *Page 72 
listed. The case of Cox v. State, 90 Tex.Crim. Rep.; is not a precedent supporting appellant's view in the instant case. In that case, the state did not, by pleading or evidence, controvert the application, and appellant, by numerous witnesses, supported his averments without contradiction. The conduct of the publishers of newspapers and the matter circulated by them was of a character to mold sentiment against Cox and against his case, and was supplemented by the proof of other facts which, uncontroverted, clearly established the necessity for a change of venue. In the instant case the application was controverted. There were but five witnesses used by the appellant and one by the state. The appellant's witnesses showed no such scope of information as rendered their opinions conclusive, but, on the contrary, their cross-examination disclosed that their knowledge was limited, their opportunity for observation circumscribed, and that they made no claim of knowing the state of mind existing among the great population of Harris County outside of the city of Houston. The sheriff, on the contrary, who testified for the State, disclosed a knowledge of conditions throughout the county showing that there were practically 100,000 people who did not live within the city of Houston, and to our mind, gave evidence so cogently supporting the ruling of the trial court that this court could not overturn it without usurpation of power. We gather that the evidence of prejudice upon which the appellant relies is traceable to the alleged consequences of newspaper publications. Those not out in the document to which we have referred appear to be such only as might come within the scope of the proper functions of a newspaper, in informing the public of current events. Such publications alone have not, within our knowledge, been held adequate to support the inference of prejudice necessary to secure a change of venue. Cox v. State,90 Tex. Crim. 106, supra; Ruling Case Law, Vol. 27, p. 618, sec. 36. Our statute upon the selection of individual jurors recognizes that even opinions formed from reading newspaper accounts may not disqualify the juror from sitting in a particular case. Code of Crim. Proc., Art. 692, subdivision 13; Grisson v. State, 4 Texas Crim: App. 374; Rothschilds v. State, 7 Texas Crim. App. 519; McKinney v. State, 31 Tex. Crim. 583; Ashton v. State, 31 Tex.Crim. Rep.; Groszehmingen v. State, 57 Tex.Crim. Rep.; Maxey v. State, 66 Tex. Crim. 234; 145 S.W. Rep. 945; Myers v. State, 71 Tex. Crim. 594; Myers v. State, 77 Tex.Crim. Rep.; 177 S.W. Rep. 1167. It is not to be expected that the men of intelligence from whom our juries are drawn and whose judgment is potent in forming public opinion will not inform themselves of the events of the day as they are reflected in the press, nor that they will generally form from such reports an opinion so fixed as to render them incapable of forming an impartial judgment upon hearing the evidence revealed by the witnesses, under oath, in a given case. *Page 73 
The deceased, Mortie Conroy, operated a service car in the city of Houston. On the evening of February 3rd, about seven o'clock, with Flora Moore, Walter Ussery and appellant in his car, the deceased started to Goose Creek. Before starting, the appellant stated in the presence of Flora Moore and Ussery that it was his intention to kill the deceased and take his car and go through Louisiana into Arkansas. While yet in Harris County and while he was driving the car, the deceased was killed, the appellant taking part. After the deceased was killed, he was left by the roadside, appellant and his companions taking the car and proceeding to Louisiana, where the car was abandoned. The facts we have related, together with other details of the homicide, come from the accomplice, Flora Moore. There were circumstances to show that arrangement was made for the trip by Ussery. The body of the deceased was found about three miles from Goose Creek, a place coinciding with the testimony of the accomplice. Five wounds, inflicted by a pistol, were upon the body. One bullet was found in the clothes. Each wound was fatal. All shots entered from the front; two on the right and three on the left side in the vicinity of the nipple.
Appellant's testimony and written confession support, in the main, the testimony of the accomplice.
A request was made that the court instruct the jury that they must believe, beyond a reasonable doubt, "that there was no promise of reward in any way or the hope thereof, expressed or such as would be reasonably implied, or any inducement, held out to the defendant that persuaded him against his will to make the confession; nor that there were no threats by word or act which contributed to the confession; but that the same was made voluntarily and without any kind of influence." The testimony of those present at the time the confession was made, except the appellant, raised, so far as we are able to discern, no issue or suggestion adverse to the voluntary character of the confession.
The confession introduced in evidence was formal in all respects and upon its face in full compliance with the statute. The stenographer who took it testified to facts showing that it was voluntary; that it was induced upon no promise, or matter of a persuasive nature. Appellant testified that "it was not voluntarily made; that he was `crooked' to make the statement; that he had been placed in jail upon his arrival in Houston from Salem, Illinois, and within an hour and a half or two hours, Leach, the stenographer, came for the confession; that at the time appellant had pulled off his clothes and laid down to rest; that he had not slept on the trip; that there was a newspaper reporter and a deputy sheriff present and that he told Leach that he did not want to tell anything but that Leach insisted; that he was told that the rest of them had made a confession and laid everything on him; that he had not sent for anybody or asked for anybody." *Page 74 
Appellant insists that though the charge requested was not accurate, it suggested the omission of an essential phase of the charge, and that the failure to amend the charge was error. In our opinion, the evidence quoted did not render it incumbent upon the court to submit to the jury the question whether the confession was voluntary. Carr v. State, 24 Texas Crim. App. 562; Cannada v. State, 29 Texas Crim. App. 537; Thomas v. State,35 Tex. Crim. 178; Anderson v. State, 54 S.W. Rep. 581; Brown v. State, 45 Tex.Crim. Rep.; 18 L.R.A. (N.S.) p. 820, note; 36 L.R.A. (N.S.) 210, note; Zwicker v. State, 27 Texas Crim. App. 593; Crimsinger v. State, 44 Tex.Crim. Rep.; Greer v. State, 45 S.W. Rep. 12; Lopez v. State, 37 Tex.Crim. Rep.. The mere conclusion that the witness had been "crooked" without giving any fact upon which it could be based, we think, would not present any evidence requiring the court to have the jury determine whether the confession was involuntary. The statement that "Leach insisted" does not suggest that he acted in any improper way; that he made any threat or promise or did anything that would have coerced the appellant or caused him to make a false confession. The same is true with reference to the alleged statement that the others had confessed. Nothing in the record indicates that this alleged information was not true.
On the issue of insanity, the court gave, in part, the following instruction:
"Should you believe from the the evidence in this case that at the time of the killing of Mortie Conroy, by the defendant Carl Parker, if you find that he did kill him, that the defendant was temporarily insane from the use of whiskey mixed with some character of drugs, that for the time destroyed his mind, and that from said use of said whiskey mixed with some character of drug his mind was in that condition at the time of the killing that he could not realize the right from the wrong of the particular transaction then the law, while in such condition (if you find he was), he would not be criminally responsible for the acts committed while in such condition, and if you find in this case, from the evidence, that the mind of the defendant, Carl Parker, was dethroned and that he could not distinguish at the time the right from the wrong of the act he committed, you will acquit the defendant."
Exception was reserved to this paragraph upon the view that in the use of the word destroy and the word dethroned a greater burden was placed upon the appellant than the law imposed. Our statute provides that "no act done in a state of insanity can be punished as an offense." Penal Code, Art. 39. The possession of one's faculties in full vigor or unimpaired by any disease is not required as a condition precedent to responsibility for crime. To discharge himself on the ground of insanity for the offense of murder, one must prove that his intellect was so disordered that he did not know the nature and quality of the act he was doing and *Page 75 
did not know it was an act he ought not to do. Carter v. State, 12 Texas Crim. App. 500; Webb v. State, 5 Texas Crim. App. 596; and other cases in Vernon's Texas Crim. Statutes, Vol. 1, p. 18.
The law requires that in cases where the issue arises those principles be made known to the jury in appropriate terms. The law does not, however, designate any particular formula that shall be used. The trial judge is free to make choice of the words at his own discretion, conditioned only that they be adequate to protect the rights of the accused under the law. It is true, however, that in Willson's Criminal Forms, there has been suggested language suitable for the purpose, and these prepared charges have received the sanction of this court. Clark v. State, 8 Texas Crim. App. 350; King v. State, 9 Texas Crim. App. 515; Webb v. State, 5 Texas Crim. App. 596. Under these conditions, it would seem wise to follow the approved forms, but as stated above, it is not essential. We do not think that we would be warranted in reversing the case because the court, in his charge on insanity, used the word complained of, it being apparent from the verbiage of the charge that it conveyed to the jury the knowledge that it was only required that appellant prove that at the time of the homicide the condition of his mind from the causes stated was such that he did not know the act committed was wrong. The terms used are not stronger than some that are found in the approved charges. For example, it is said: "If his mind at the time of such killing was in such diseased and unsound condition that for the time being his reason, conscience, and judgment was overwhelmed to such an extent that he did not know such act was wrong and criminal, etc." Cannon v. State,41 Tex. Crim. 490; See also Leache v. State, 22 Tex. Crim. 279. In the forms prepared and often approved, there are found expressions in no substantial degree different from the language complained of. In Willson's Crim. Forms (Old Edition, p. 716), we find:
"* * * In such a case, reason would be at the time dethroned;" also: "* * * overriding the reason and judgment, and obliterating
the sense of right and wrong;" and this: "* * * where reason ceases to have dominion over a mind;" and this: * * * if the mind was in a diseased and unsound state, to such a high degree that for the time being it overwhelmed the reason, conscience and judgment." Tubb v. State, 55 Tex.Crim. Rep.; Sartin v. State, 51 Tex.Crim. Rep..
The written confession was long and contained many details of the movements of the appellant and his companions before and after the homicide. Only a part of it was introduced by the State. The bill of exceptions complains of the failure to introduce the whole. The qualification of this bill reveals that no objection was made to the part introduced; no motion to exclude it because of the omission of the remainder. It was further qualified with the information that the appellant was advised of his privilege to introduce *Page 76 
the omitted part. In the text-books and decisions, there are found expressions to the effect that it is the duty of the prosecuting officers to introduce all of the confession. Underhill on Crim. Evidence, 2nd Ed., Sec. 147a, p. 282; Wharton on Crim. Evidence, Vol. 2, Sec. 622j, p. 1299; Cyc. of Law 
Proc., Vol. 12, p. 462; Jones v. State, 13 Texas Reports, 168; Powell v. State, 37 Texas Reports, 348; Davis v. State,85 Tex. Crim. 15, 209 S.W. Rep. 750. The accuracy of the text is not made clear by the decisions cited in support of it, but whether a correct or questionable rule is not a matter of consequence in the instant case for the reason that the bill preserving the question indicates that no steps were taken to compel the State to introduce the whole or to exclude that which was in evidence, nor to put in evidence for the appellant the omitted part. He testified in his own behalf. The omitted portion of the confession was available to him, and we are unable to discern in what sense he was injured by the failure of the State to introduce all of the confession. See Bailey v. State,65 Tex. Crim. 1; 144 S.W. Rep. 1002.
The failure of the sheriff in making his return on the special venire writ to state with sufficient particularity his reasons for the failure to serve the absent jurors is not a ground for quashing the venire writ. Murray v. State, 21 Texas Crim. App. 466; Whittington v. State, 86 Tex.Crim. Rep.; Jones v. State, 85 Tex.Crim. Rep.. The amended return stated in sufficient detail the diligence, and the truth of the statements in the return is not controverted. In some instances there was given as reason for failure to serve the veniremen the statement that "she was a woman." If in fact she was a woman, no injury resulted from the failure to serve her. If the appellant believed the declaration was untrue, he had the alternative to contest the truth of the sheriff's return upon that question or to demand process for the unserved veniremen, neither of which, in the instant case, was done.
The appellant and his companions got into the automobile of the deceased at a certain address in the city of Houston. Arrangements had been previously made with the deceased to call at the address. Evidence was introduced that it was the stopping place of the appellant and his companions. As he was starting to go to the address, the deceased told his father where he was going, and that his purpose in going was to pick up a party. This evidence, it is claimed, was obnoxious to the hearsay rule. We think there is no harmful error in receiving the testimony. The fact that the deceased called for the appellant and his companions at the address mentioned was in evidence from other sources. It was admitted by the appellant in his testimony. The evidence was, moreover, apparently within the exception to the rule excluding hearsay, under which the testimony of the design of one deceased is received. See Wigmore on Evidence, Vol. 1, Sec. 102; Porter v. State, 86 Tex.Crim. Rep.; Clanton v. Howard, 205 Mass. 128. *Page 77 
Appellant's sole defense, raised upon his own testimony, was that before undertaking the journey, he had been drinking whisky; that he drank whisky upon the trip upon which the deceased was killed and was drugged by his companion, Flora Moore; that in consequence thereof he was rendered insane for the time being. According to his testimony, he sat with the deceased upon the front seat; that Flora Moore told him the deceased had a gun; handed him a pistol and told him to shoot the deceased; that he was "crazy drunk" and did not know whether he did the shooting or not; that he had since been told by Flora Moore that she had "doped" him. The woman's testimony conflicted pointedly with that of the appellant as to his condition, and her conduct towards him, and other circumstances were introduced showing the demeanor of the appellant along the route after the homicide, inconsistent with his story of want of mental capacity. Under the statement of the girl, the homicide was a pre-arranged and heartless murder, cruelly executed for the purpose of gain.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                        January 18, 1922.